                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF OKLAHOMA

DANIELLE RENEE BAKER, and                         )
LESLIE R. MORRIS,                                 )
                                                  )
               Plaintiffs,                        )
                                                  )
vs.                                               )   Case No. 18-CV-00543-TCK-JFJ
                                                  )
KEY MAINTENANCE, INC., a                          )
domestic corporation; and,                        )
KEVIN SOAP, individually,                         )
                                                  )
               Defendants.                        )

                                    OPINION AND ORDER

       Before the Court are Defendant Key Maintenance, Inc. (“Defendant”)’s Motion to Dismiss

(Doc. 16) and Defendant Key Maintenance, Inc.’s Motion for Summary Judgment (Doc. 51). For

the foregoing reasons, Defendant’s Motion to Dismiss is GRANTED and Defendant’s Motion for

Summary Judgment is DENIED AS MOOT. Additionally, Counts Four and Five against

Defendant Kevin Soap are DISMISSED sua sponte.

I.     Background

       This case arises out of sexual harassment and retaliation that occurred during Plaintiff

Danielle Renee Baker (“Plaintiff Baker”)’s seven months of employment with Defendant

Peoplelink LLC (“Peoplelink”).        Peoplelink is a corporation that specializes in placing

temporary/contract workers with its various clients, and employs its own office and managerial

staff to conduct this business. (Doc. 2-2, ¶ 4, 6, 8, 9, and 51). Peoplelink hired Plaintiff Baker as

an Onboarding Specialist (Doc. 2-2, ¶ 8) in August 2016. She was responsible for recruiting and

assigning temporary/contract workers to Peoplelink’s clients. (Doc. 2-2, ¶ 9). Plaintiff Baker was

hired to assist Plaintiff Leslie R. Morris (“Plaintiff Morris”), who was employed by Peoplelink as




                                                 1
an Administrative Assistant. (Doc. 2-2, ¶ 52, 53). Finally, at all times relevant to this Complaint,

Defendant Key Maintenance was a client of Peoplelink. (Doc. 2-2, ¶ 10.)

       Shortly after Plaintiff Baker was hired, Defendant Soap, a supervisor at Defendant Key

Maintenance, made various attempts to begin a romantic or sexual relationship with her, including

making unnecessary weekly visits to the office, ostensibly to deliver timesheets. (Doc. 2-2, ¶ 11-

15.) Plaintiff Baker declined all of Defendant Soap’s romantic or sexual overtures, and Plaintiff

Morris told Defendant Soap that such a relationship would violate Peoplelink policy, but

Defendant Soap continued to pursue Plaintiff Baker. (Doc. 2-2, ¶ 16-18.) At one point, he invited

Plaintiff Baker to “party” with him and various other employees of Defendant Key Maintenance

and Peoplelink. (Doc. 2-2, ¶ 22.) During this conversation, he also told Plaintiffs that he was

involved in a sexual relationship with Kelly Seaquist (“Seaquist”), one of Plaintiffs’ supervisors.

He made inappropriate comments about Seaquist and offered to show Plaintiffs inappropriate

photographs, which they refused. (Doc. 2-2, ¶ 24.)

       Defendant Soap, acting both in an individual and representative capacity, also attempted

to recruit Plaintiff Baker to act as his assistant at Defendant Key Maintenance. Plaintiff Baker

declined the offer many times. (Doc. 2-2, ¶ 25, 26, 100.) Defendant Soap later asked both

Plaintiffs about Plaintiff Baker’s salary information, though neither Plaintiff provided him with

that information. (Doc. 2-2, ¶ 25, 70.) Further, upon Plaintiff Baker’s rejections, Defendant Soap

told Plaintiff Baker that he would attempt to have her fired “so that she would have to come and

work for him.” (Doc. 2-2, ¶ 26.)

       Plaintiffs reported “sexual harassment” to Defendant Key Maintenance and Peoplelink.

(Doc. 2-2, ¶ 86.) After reporting this sexual harassment, Plaintiff Baker was subject to an

unreasonable and unfair increase in scrutiny and as a result began to suffer from headaches, loss




                                                 2
of sleep, and nausea. (Doc. 2-2, ¶ 44.) Plaintiffs also allege that Defendant Key Maintenance and

Peoplelink were aware of Defendant Soap’s propensities, failed to properly train their employees,

and had a negligent policy. (Doc. 2-2, ¶ 89, 93.) Finally, Plaintiffs allege that Seaquist, Leigh

Morris, another employee of Peoplelink and supervisor of Plaintiffs, and Defendant Soap, acting

both individually, and in his representative capacity for Defendant Key Maintenance, conspired to

have both Plaintiffs terminated. (Doc. 2-2, ¶ 104.)

       Plaintiff Morris was fired for insubordination on February 2, 2017 (Doc. 2-2, ¶ 74) and

Plaintiff Baker was constructively terminated on March 6, 2017. (Doc. 2-2, ¶ 48.) Both Plaintiffs

later filed EEOC charges—Plaintiff Baker on February 16, 2018 and Plaintiff Leslie Morris on

February 26, 2018. (Doc. 17, pg. 19-23.) They both listed Peoplelink as their employer and

describe Defendant Key Maintenance as Peoplelink’s client. 1       Plaintiffs filed their Petition

(“Complaint”) in Mayes County District Court on September 19, 2018, naming as Defendants

Peoplelink, Key Maintenance, Seaquist, Leigh Morris, and Soap. (Doc. 2-2.) Peoplelink removed

the case to this Court on October 19, 2018 pursuant to federal question jurisdiction. (Doc. 2.)

Peoplelink, Seaquist, and Leigh Morris have since settled with Plaintiffs; accordingly, Defendants

Key Maintenance and Soap are the only remaining Defendants. (Doc. 49.)




       1
          Though they are not attached to the Complaint, the Court takes judicial notice of
Plaintiffs’ EEOC charges. Courts may take judicial notice of facts which are a matter of public
record without converting a motion to dismiss into a motion for summary judgment. However,
the documents may only be considered to show their contents, not to prove the truth of the matters
asserted therein. See Tal v. Hogan, 453 F.3d 1244, 12-64-65 n.24(10th Cir. 2006). Other District
Courts in this circuit have also taken judicial notice of EEOC charges in ruling on motions to
dismiss. See Chaney v. Wal-Mart Stores Inc., No. CIV-15-592-R, 2015 U.S. Dist. LEXIS 148560,
*2-3, n.2 (W.D. Okla. Nov. 3, 2015); Romens v. City of Colo. Springs, Aug. 3, 2015, 2015 U.S.
Dist. LEXIS 101028, *4-8 (D. Colo. Aug. 3, 2015).


                                                3
II.     Rule 12(b)(6) Standard

        In considering a motion to dismiss under Federal Rule of Civil Procedure (“Rule”)

12(b)(6), a court must determine whether the plaintiff has stated a claim upon which relief may be

granted or whether a claim is barred by an affirmative defense that appears on the face of the

Complaint. FED. R. CIV. P. 12(b)(6); Chen v. Dillard Store Servs., 579 F. App’x 618, 621-22 (10th

Cir. 2014); 5B Charles A. Wright et. al., Federal Practice and Procedure § 1357 (3d ed.). “To

survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted as true,

to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “[T]he mere metaphysical

possibility that some plaintiff could prove some set of facts in support of the pleaded claims is

insufficient; the complaint must give the court reason to believe that this plaintiff has a reasonable

likelihood of mustering factual support for these claims.” Ridge at Red Hawk, LLC v. Schneider,

493 F.3d 1174, 1177 (10th Cir. 2007). Additionally, the Complaint must not be self-defeating and

include matters that effectively vitiate the Plaintiff’s ability to recover on the claim. Federal

Practice and Procedure § 1357 (3d ed.).

        The Tenth Circuit has interpreted “plausibility,” the term used by the Supreme Court in

Twombly, to “refer to the scope of the allegations in a complaint” rather than to mean “likely to be

true.” Robbins, 519 F.3d at 1247. Thus, “if [allegations] are so general that they encompass a

wide swath of conduct, much of it innocent, then the plaintiffs have not nudged their claims across

the line from conceivable to plausible.” Id. (internal quotations omitted). “The allegations must

be enough that, if assumed to be true, the plaintiff plausibly (not just speculatively) has a claim for

relief.” Id. “This requirement of plausibility serves not only to weed out claims that do not (in the




                                                   4
absence of additional allegations) have a reasonable prospect of success, but also to inform the

defendants of the actual grounds of the claim against them.” Id. at 1248.

III.   Counts One and Two: Sexual Harassment and Retaliation Under Title VII

       Plaintiffs have alleged claims of Sexual Harassment and Retaliation under Title VII of the

Civil Rights Act of 1964 against Defendant Key Maintenance only. Defendant Key Maintenance

argues that Plaintiffs have failed to state a claim upon which relief can be granted as to Counts

One and Two, as Plaintiffs have failed to exhaust their administrative remedies. In the Tenth

Circuit, if a plaintiff fails to exhaust her claims before the EEOC, a defendant may raise that as an

affirmative defense. Smith v. Cheyenne Ret. Inv’rs L.P., 904 F.3d 1159, 1163-64 (10th Cir. 2018).

To exhaust her claims, a plaintiff must, at a minimum, file a charge against a party with the EEOC

before suing that party under Title VII. Lu v. Kendall, 561 F. App’x 751, 754 (10th Cir. 2014). In

this case, Plaintiffs have both failed to file a charge against Defendant Key Maintenance. In both

of their EEOC charges, Plaintiffs list their employer as Peoplelink Staffing. They describe

Defendant Key Maintenance only as Peoplelink’s client. Accordingly, barring an applicable

exception, Plaintiffs have failed to exhaust their administrative remedies.

       The Tenth Circuit has recognized two narrow exceptions to the requirement that a plaintiff

must file a charge against a party prior to filing suit under Title VII: when “the defendant was

informally referred to in the body of the charge or where there is sufficient identity of interest

between the respondent and the defendant to satisfy the intention of Title VII that the defendant

have notice of the charge and the EEOC have an opportunity to attempt conciliation.” Romero v.

Union Pac. R.R., 615 F.2d 1303, 1311 (10th Cir. 1980). The Court will consider four factors when

a plaintiff attempts to bring a lawsuit against a defendant not named in the plaintiff’s EEOC charge:




                                                 5
       1.      Whether the role of the unnamed party could through reasonable effort by the

               complainant be ascertained at the time of the filing of the EEOC complaint;

       2.      Whether, under the circumstances, the interests of a named party are so similar as

               the unnamed party’s that for the purpose of obtaining voluntary conciliation and

               compliance it would be unnecessary to include the unnamed party in the EEOC

               proceedings;

       3.      Whether its absence from the EEOC proceedings resulted in actual prejudice to the

               interests of the unnamed party;

       4.      Whether the unnamed party has in some way represented to the complainant that

               its relationship with the complainant is to be through the named party.

       Id. at 1312 (internal citations omitted).

       Plaintiffs appear to concede that they did not specifically name Defendant Key

Maintenance in their EEOC charges, nor informally refer to Defendant Key Maintenance as an

employer in the body of their charges, but appear to argue that there is a sufficient identity of

interest between Defendant Key Maintenance and Peoplelink Staffing to give Defendant Key

Maintenance notice and allow the EEOC the opportunity to attempt conciliation. (Doc. 25, pg.

10.) However, in consideration of the Romero factors, the Court finds that this case does not fall

into Romero’s narrow exceptions. Defendant Key Maintenance’s role was known to Plaintiffs at

the time they filed their EEOC charges, as demonstrated by the charges’ references to Defendant

Key Maintenance as their employer’s client.            Moreover, Defendant Key Maintenance is a

necessary party to any voluntary conciliation and compliance process, as any pre-litigation

settlement between Peoplelink and the EEOC would not bind Defendant Key Maintenance. For

the same reasons, Defendant Key Maintenance also suffered prejudice due to its omission, as it




                                                   6
was deprived of the opportunity to engage in pre-litigation conciliation. Finally, Plaintiffs have

not alleged and do not appear to contend that Defendant Key Maintenance communicated with

them in any way, let alone represented that Plaintiffs’ relationship with them was to be through

Peoplelink. These factors indicate that there is not a sufficient identity of interest between

Defendant and Peoplelink to alleviate Plaintiffs’ need to name Defendant Key Maintenance

specifically in their EEOC charges

       Plaintiffs have also argued that the doctrine of equitable tolling should be applied in this

case, because Defendant Key Maintenance has “not suffered any prejudice and the factors

ordinarily supporting statutes of limitation to not apply in this matter.” (Doc. 25, pg. 11.) Because

failure to exhaust is an affirmative defense, it is subject to waiver, estoppel, and equitable tolling.

See Payan v. UPS, 905 F.3d 1162, 1169 (10th Cir. 2018). However, the Tenth Circuit will not

equitably toll statutes of limitation unless the circumstances “rise to the level of active deception

such as when a plaintiff has been lulled into inaction by her past employer, state or federal

agencies, or the courts.” Dumas v. Proctor & Gamble Mfg. Co., 453 F. App’x 819, 820-21 (10th

Cir. 2011) (internal citations omitted).      In this case, however, Plaintiffs have alleged no

circumstances that would demonstrate any deception at all, much less the active deception

necessary to lull them into inaction. Accordingly, equitable tolling is not appropriate at this time.

As neither equitable tolling nor the Romero exceptions are applicable to this case, Plaintiffs’ failure

to name Defendant Key Maintenance as an employer in their EEOC charges constitutes failure to

state a claim as to Counts One and Two.

IV.    Count Three: Negligent Hiring, Training, Supervision and/or Retention

       Plaintiffs have alleged a claim of negligent hiring, training, supervision, and/or retention

against Defendant Key Maintenance only. Such a claim is not a respondeat superior claim, but a




                                                  7
claim for the employer’s own negligence, based on their employee’s harm to a third party through

employment. See N.H. v. Presbyterian Church (U.S.A.), 998 P.2d 592, 600 (Okla. 1999). To

recover under this claim, the employer must have prior knowledge of their employee’s propensity

to create the specific danger resulting in damage. See Schovanec v. Archdiocese of Okla. City,

2008 OK 70, 188 P.3d 158, 167 (Okla. 2008). The notice can be either actual notice, or notice

made to the employer’s employee. Id.

       Here, Plaintiffs have made only limited, conclusory allegations against Defendant Key

Maintenance. For example, while Plaintiffs allege that they told Defendant Key Maintenance

about sexual harassment, they do not allege when or how they reported the sexual harassment, to

whom they reported it, or what behaviors or events they reported. Without these specifics, at a

minimum, Plaintiffs allegations are “so general that they encompass a wide swath of conduct,

much of it innocent,” and so Plaintiffs have not nudged their claim across the line from conceivable

to plausible. See Robbins, 519 F.3d at 1247. Additionally, many of the remaining allegations are

conclusory statements that the Court is not required to accept as true when evaluating a motion to

dismiss. See Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009). Accordingly, Count Three is

dismissed for failure to state a claim.

V.     Count Four: Intentional Inflection of Emotional Distress

       Plaintiffs have alleged a claim of Intentional Infliction of Emotional Distress (“IIED”)

against Defendant Soap only. Defendant Soap did not file a motion to dismiss pursuant to Rule

12(b)(6); however, the Court may dismiss a complaint pursuant to Rule 12(b)(6) sua sponte. See

Whitney v. New Mexico, 113 F.3d 1170, 1173 (10th Cir. 1997). Sua sponte dismissal under Rule

12(b)(6) is appropriate when it is “patently obvious” that the plaintiff could not prevail on the facts

alleged. See McKinney v. Okla. Dep’t. of Human Servs., 925 F.2d 363, 365 (10th Cir. 1991). In




                                                  8
this case, the Court finds that sua sponte dismissal is appropriate as to Count Four, as Plaintiffs

have failed to state a claim for IIED.

       In order to state a claim for IIED, a plaintiff must allege facts showing: (1) the defendant’s

conduct was intentional or reckless; (2) the defendant’s conduct was extreme and outrageous; (3)

the defendant’s conduct caused the plaintiff to suffer emotional distress; and (4) the plaintiff’s

emotional distress was severe. Daemi v. Church’s Fried Chicken, Inc., 931 F.2d 1379, 1387 (10th

Cir. 1991) (applying Oklahoma law). IIED does not provide redress for every invasion of

emotional serenity or every anti-social act that may produce hurt feelings. Miller v. Miller, 956

P.2d 887, 900 (Okla. 1998). Rather, the emotional distress must be so severe that no reasonable

person could be expected to endure it. See Robbins Motorsports, L.L.C. v. Nat’l Fire & Marine

Ins. Co., No. CIV-10-245, 2011 U.S. Dist. LEXIS 59365, *12-13 (N.D. Okla. June 3, 2011)

(internal citations omitted). Oklahoma law directs the district court to act as a “gatekeeper” and

make an initial determination about the outrageousness of the defendant’s conduct, as well as

whether severe emotional distress can be found, before sending the claim to a jury. See Bingaman

v. Spirit Aerosystems, Inc., No. 14-CV-677-GKF, 2015 U.S. Dist. LEXIS 183267, at *9 (N.D Okla.

Feb. 4, 2015) (evaluating a motion to dismiss); Johnson v. ORS Nasco, LLC, No. 13-CV-777-JED,

2014 U.S. Dist. LEXIS 197073, *4 (N.D. Okla. Sept. 30, 2014) (evaluating a motion to dismiss).

       Plaintiffs have failed to state a claim for IIED, as Plaintiffs have failed to allege that

Defendant Soap’s conduct caused them to suffer emotional distress. Plaintiffs have not alleged

that Plaintiff Morris has suffered any emotional distress at all. Moreover, even assuming,

arguendo, that Plaintiff Baker has alleged emotional distress, the Complaint alleged that her

symptoms were as a result of Peoplelink’s retaliatory conduct, not Defendant Soap’s conduct. The

Court finds that Plaintiffs’ IIED claim fails on this ground. Additionally, the Court notes without




                                                 9
deciding does not appear that Plaintiffs have alleged sufficient facts to demonstrate that Defendant

Soap’s conduct was extreme and outrageous to the extent required. Accordingly, Count Four is

dismissed sua sponte, as it is patently obvious that Plaintiffs have failed to state a claim.

VI.     Count Five: Malicious Interference with A Contractual Relationship

        Plaintiffs have alleged a claim of malicious interference with a contractual relationship

against both Defendants Key Maintenance and Soap.              To succeed on a claim of tortious

interference with a contractual or business relationship, a plaintiff must prove (1) the interference

was with an existing contractual or business right; (2) such interference was malicious and

wrongful; (3) the interference was neither justified, privileged nor excusable; and (4) the

interference proximately caused damage. Wilspec Techs., Inc. v. Dunan Holding Group Co., 2009

OK 12, 204 P.3d 69, 74 (Okla. 2009).

        Plaintiffs have not alleged sufficient factual matter, accepted as true, to state a claim that

is plausible on its face. At a minimum, Plaintiffs have failed to allege any facts that indicate actual,

as opposed to threatened, interference, any facts other than the fact of his employment that indicate

that Defendant Key Maintenance should be vicariously liable for Defendant Soap’s conduct, or

any facts to distinguish their conspiracy allegations from conclusory allegations the Court is not

required to accept as true when evaluating a motion to dismiss. Without this, and other, factual

matter, Plaintiffs have once again not nudged their claims across the line from conceivable to

plausible.

        As with Count Four, the Court finds that Plaintiffs could not prevail on the facts alleged

against Defendant Soap. Plaintiffs failure to allege any facts that indicate actual, as opposed to

threatened, interference, or any facts to indicate conspiracy, means that the conduct that they have

alleged of Defendant Soap also encompasses a wide swath of conduct, much of it legal.




                                                  10
Accordingly, Count Five fails against Defendant Soap for the same reasons it fails against

Defendant Key Maintenance. Count Five is therefore dismissed as against both Defendants.

VII.   Leave to Amend

       “Dismissal with prejudice is appropriate where the complaint fails to state a claim and

granting leave to amend would be futile.” See Rosenfield v. HSBC Bank, 681 F.3d 1172, 1189

(10th Cir. 2012) (internal citations omitted). Leave to amend is futile when the complaint, as

amended, would be subject to dismissal. See Lind v. Aetna Health, Inc., 466 F.3d 1195, 1199 (10th

Cir. 2006). In this case, the Court holds that leave to amend would be futile as to Counts One and

Two, the claims of Sexual Harassment and Retaliation under Title VII, against Defendant Key

Maintenance. Plaintiffs have failed to file an EEOC charge against Defendant Key Maintenance,

as required, and cannot remedy this failure in an amended pleading. Further, Plaintiffs have not

argued, in their response, any facts that, if accepted as true, would allow the Court to find that this

case falls within Romero’s exceptions. Accordingly, the Court has no basis for concluding that

Plaintiffs will be able to state a claim against Defendant Key Maintenance under Title VII.

       However, the Court holds that leave to amend would not be futile as to Counts Three, Four,

and Five, common law claims that Plaintiffs have asserted against one or both of Defendants Key

Maintenance and Soap. The Court has found that the Plaintiffs failed to state a claim because these

Counts are supported by insufficient or conclusory allegations. However, because Plaintiffs

originally pled these claims under the more lenient Oklahoma standard, the Court has no basis to

conclude that Plaintiffs could not, once in federal court, plead sufficient facts to state a claim upon

which relief can be granted. Compare Rogers v. QuikTrip Corp., 2010 OK 3, 230 P.3d 853, 856

(Okla. 2010) (state court standard) with Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (federal court




                                                  11
standard). Accordingly, Plaintiffs’ request for leave to amend is granted only as to Counts Three,

Four, and Five.

VIII. Conclusion

        Defendant Key Maintenance, Inc.’s Motion to Dismiss (Doc. 16) is GRANTED and

Defendant Key Maintenance, Inc.’s Motion for Summary Judgment (Doc. 51) is DENIED AS

MOOT. Counts Four and Five against Defendant Kevin Soap are DISMISSED sua sponte.

Plaintiffs are granted leave to amend as to Counts Three, Four, and Five only, and may file an

Amended Complaint within thirty (30) days of this Order.

        All remaining deadlines in the Scheduling Order (Doc. 27) are hereby stricken. Should

Plaintiffs file an Amended Complaint, the Parties shall prepare and file a Joint Status Report within

thirty (30) days of that Amended Complaint being filed. However, pursuant to this Court’s May

16, 2019 Opinion and Order (Doc. 57), the Parties need not provide a Proposed Discovery Cutoff

Date.

        SO ORDERED this 22nd day of May, 2019.


                                              __________________________________________
                                              TERENCE C. KERN
                                              United States District Judge




                                                 12
